Ostrander, J.
To plaintiff’s declaration defendant filed a plea in abatement, and to this plea plaintiff demurred. The demurrer, coming on to be heard, was sustained, with leave to defendant to plead issuably. De*504fendant sued out a writ or error. It is objected on the part of appellee that the order of the court below is not final. We are referred to the case of Campbell v. Hudson, 106 Mich. 523 (64 N. W. 483), as authority for the proposition that the order sought to be reversed is final. In that case a demurrer to a plea was overruled, and it was said by this court that, although not final in form, the order was in substance and effect a final determination of the case, and that the trial court should have entered judgment quashing the writ. It is plain that the order now sought to be reviewed is not a final order. An expeditious method of reviewing such rulings is created by Act No. 310, Pub. Acts 1905.
The writ is dismissed, with the costs of printing the brief and an attorney’s fee of $15 to appellee.
Steers, C. J., and Moore, McAlvay, Brooke, Kuhn, Stone, and Bird, JJ., concurred.